DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 in the response filed 7/22/22 is acknowledged.
Claims 1-8 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. New reference Hays is provided to teach the newly added limitations to claim 1, and new reference Dakin is provided to teach the newly added claims 7 and 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent on itself and thus fails to further limit the subject matter of the claim upon which it depends. For compact prosecution and examination, claim 8 is interpreted to be dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 A1.
Regarding claim 1, Richardson discloses a head encapsulation unit for mitigating contact of an airborne virus or bacteria from contacting eyes, nose, ears, mouth, facial hair and head hair and for mitigating spread of virus by a user when the user is infected and contagious (fig. 2 and col. 2, lines 32-37, the hood can encapsulate the claimed facial features, and it has a filter which would provide some form of a barrier to viruses), the head encapsulation unit comprising: a body 12 defining an interior volume (fig. 2, the interior volume of the hood 12 encapsulating the head), the body 12 including: a bottom portion (annotated fig. A below, the bottom of the hood beneath the filter 18); a transparent front panel 14 having one or more cutouts (annotated fig. A and col. 5, lines 35-42); and a top portion (annotated fig. A, the upper portion of the hood 12 above filter 18); one or more filters 18 removably attachable to the one or more cutouts for allowing fresh air to flow into the head encapsulation unit (col. 5, lines 40-42 and 60-65); a seal 60 attached to the bottom portion of the body 12, the seal 60 including: a strap (fig. 2 and col. 6, lines 30-32); a through hole in the bottom portion of the body 12 being sufficiently large so that a head of the user is insertable through the through hole of the bottom portion to wear the head encapsulation unit (fig. 2 and col. 1, lines 7-9, the hood 12 being fittable over a person’s head).
Richardson is silent on the seal including: a strap; a base; and cushion; wherein the strap is removably attachable to the base, the cushion forming a complete seal against a neck of the user when the strap is pulled and attached to the base to stop contaminated air from entering the interior volume of the body.
However, Schleich teaches an analogous head encapsulation unit a (fig. 1) comprising a seal q/q1/q1/t including a strap q1; a base q1; and a cushion t (figs. 1-3 and lines 42-79, left band q1 being a strap, right band q1 being a base strap at the base of the helmet, and t being a lining of leather to offer a snug, soft fit, and thus providing cushion); wherein the strap q1 is removably attachable to the base q1 (figs. 2 and 3, the left band and right bands q1/q1 are removably tied to each other), the cushion t forming a complete seal against a neck of the user when the strap q1 is pulled and attached to the base q1 to stop contaminated air from entering the interior volume of the body a (lines 57-79, lining t forms a tight snug fit with folds u to form a gas-proof closure when the bands q1/q1 are drawn together and tied; the gas proof closure can prevent contaminated air from entering the interior of the body of the helmet a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the seal of Richardson with the seal including: a strap; a base; and cushion; wherein the strap is removably attachable to the base, the cushion forming a complete seal against a neck of the user when the strap is pulled and attached to the base to stop contaminated air from entering the interior volume of the body, as taught by Schleich, to offer a snug, comfortable, gas-proof closure around the neck (lines 61-72).
Richardson in view of Schleich is silent on the one or more filters allowing air to be expended out of the head encapsulation unit; wherein the one or more filters being the only path for flowing gas into and out of the head encapsulation unit when a pressure within the head encapsulation unit is below a threshold pressure.
However, Hays teaches a respirator 100 (fig. 1A and [0007]) comprising an analogous one or more filters 120 attached to one or more cutouts 104 (fig. 1A and [0035]) allowing air to be expended out of the respirator 100 ([0036], gas normally expelled through filter 120); wherein the one or more filters 120 being the only path for flowing gas into and out of the respirator when a pressure within the respirator is below a threshold pressure ([0036], under normal circumstances, gas freely passes through filter 120, however, when the volume of gas exceeds that which can be passed through filter 120 (i.e., when the pressure exceeds a threshold pressure), pressure release valve 132 is used to release the excess gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one or more filters of Richardson in view of Schleich to allow air to be expended out of the head encapsulation unit; wherein the one or more filters being the only path for flowing gas into and out of the head encapsulation unit when a pressure within the head encapsulation unit is below a threshold pressure, as taught by Hays, to simplify the manufacture and assembly of the mask, since Hays’ device only requires one filter/cutout and a backup release valve, as opposed to Richardson’s filter/cutout and additional exhalation valves.

    PNG
    media_image1.png
    745
    641
    media_image1.png
    Greyscale

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 A1, Walz 1,004,507, and Kozawa 5,864,887.
Regarding claim 2, Richardson in view of Schleich further in view of Hays discloses the claimed invention as discussed above.
Richardson further discloses the body 12 including a housing 16 and a transparent layer 14 (fig. 2 and col. 5, lines 35-39, the rear section 16 may be opaque and can be considered a housing for the rear part of the head; section 14 is transparent), the body 12 being fabricated from a resilient and flexible material (col. 4, lines 16-18, flexible material; according to thefreedictionary.com, resilient means “having resilience; able to spring back to an original form or position after compression, stretching, etc.; flexible”).
Richardson in view of Schleich further in view of Hays is silent on the body being resiliently biased to an expanded position and collapsible to a collapsed position.
However, Walz teaches a hood for covering the head (fig. 1) comprising a body 19 that is resiliently biased to an expanded position and collapsible to a collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the body/covering 19 to an expanded position; p. 1, lines 96-101, the hood can collapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body of Richardson in view of Schleich further in view of Hays to be resiliently biased to an expanded position and collapsible to a collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
 Richardson in view of Schleich further in view of Hays and Walz is silent on the head encapsulation unit further comprising a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body.
However, Kozawa teaches a head encapsulation unit 1 (fig. 3) comprising a strap 8 for holding the housing in a collapsed position (figs. 5-7 and col. 2, lines 11-22, where the housing is considered the rear section of the body 2 (similarly to Richardson’s housing); strap 8 is used to keep the body 2 of the encapsulation unit in the collapsed position as shown in the figures), a first end 11a of the strap 8 being attached to a first side of a frame of the body 2, a second end 11b of the strap 8 being removably attached to a second side of the frame of the body 2 (figs. 6 and 7 and col. 2, lines 18-22, where the ends 11a/b of strap 8 are used to secure the overall structure of body 2 into the collapsed position; please note, according to thefreedictionary.com, a frame is “a general structure or system”).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Hays and Walz with a strap for holding the housing in the collapsed position, a first end of the strap being attached to a first side of a frame of the body, a second end of the strap being removably attached to a second side of the frame of the body, as taught by Kozawa, to maintain a collapsed position and prevent the head encapsulation unit from unwantedly expanding.
Regarding claim 5, Richardson in view of Schleich further in view of Hays, Walz, and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich further in view of Hays is silent on the housing being resiliently biased to the expanded position, wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing.
However, Walz further teaches the housing being resiliently biased to the expanded position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the housing/rear section of the covering 19 to an expanded position), wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing (p. 1, lines 28-35, wherein when folded and stored, the head of the user would not be disposable in the interior cavity of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of Richardson in view of Schleich further in view of Hays, Walz, and Kozawa to be resiliently biased to the expanded position, wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort; furthermore, the collapsed position of the housing would allow it to be stored away (p. 1, lines 28-35).
Regarding claim 6, Richardson in view of Schleich further in view of Hays, Walz, and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich further in view of Hays is silent on a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position.
However, Walz further teaches a wire rod frame 16 resiliently biased so that the housing is in the expanded position, the wire rod 16 being bendable to traverse the housing to the collapsed position (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to expand the rear section/housing of cover 19, and capable of being bent to fold down with the cover 19 as in p. 1, lines 96-101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Hays, Walz, and Kozawa with a wire rod frame resiliently biased so that the housing is in the expanded position, the wire rod being bendable to traverse the housing to the collapsed position, as taught by Walz, since an expandable hood would provide more space for the head and increase comfort, and collapsibility would allow the hood to “be folded into comparatively small space for transportation and storing away” (p. 1, lines 28-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 A1, Walz 1,004,507, Kozawa 5,864,887, and McGuiness H1316.
Regarding claim 3, Richardson in view of Schleich further in view of Hays, Walz, and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich further in view of Hays, Walz, and Kozawa is silent on the bottom portion being stretchable.
However, McGuiness teaches a head encapsulation unit 10 also being comprised of a body 13 with an analogous bottom portion that is stretchable (fig. 1 and col. 1, lines 43-47, hood 13 (which includes the bottom portion beneath the filter 23 and tube) can be made of nylon, which is elastic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bottom portion of Richardson in view of Schleich further in view of Hays, Walz, and Kozawa to be stretchable, as taught by McGuiness, to allow better conformity to the body, which may increase comfort.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 A1 and Morgan et al. 3,958,275.
Regarding claim 4, Richardson in view of Schleich further in view of Hays discloses the claimed invention as discussed above.
Richardson in view of Schleich further in view of Hays is silent on the cushion being fabricated from silicone, vinyl, neoprene or a closed cell foam.
However, Morgan teaches an analogous cushion 46 for the neck (fig. 2) that is fabricated from silicone, vinyl, neoprene (col. 3, lines 46-48) or a closed cell foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the cushion of Richardson in view of Schleich further in view of Hays to be fabricated from silicone, vinyl, neoprene or a closed cell foam, as taught by Morgan, to be “water impervious, flexible and stretchable” (col. 3, lines 47-48).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 A1, Walz 1,004,507, Kozawa 5,864,887, and Dakin US 2,296,338.
Regarding claim 7, Richardson in view of Schleich further in view of Hays, Walz, and Kozawa discloses the claimed invention as discussed above.
 Richardson in view of Schleich further in view of Hays, Walz, and Kozawa is silent on the transparent front panel comprising a rigid frame circumscribing a face of a user and a transparent layer attached to the rigid frame, the rigid frame being maintained in a use position when the housing is traversed between the expanded and collapsed positions.
However Dakin teaches an analogous head encapsulation unit (fig. 1, entire device; p. 1, left column, lines 1-4) comprising a transparent front panel 30/31 comprising a rigid frame 31 circumscribing a face of a user and a transparent layer 30 attached to the rigid frame 31, the rigid frame 31 being maintained in a use position when the housing 20 is traversed between the expanded and collapsed positions (fig. 1 and p. 2, left column, lines 59-72, transparent vision member 30 forming a front panel that is attached to semi-rigid frame 31; due to the semi-rigidity of frame 31, it would be capable of being maintained in a use position if the hood 20 were collapsed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transparent front panel of Richardson in view of Schleich further in view of Hays, Walz, and Kozawa to comprise a rigid frame circumscribing a face of a user and a transparent layer attached to the rigid frame, the rigid frame being maintained in a use position when the housing is traversed between the expanded and collapsed positions, as taught by Dakin, because the frame provides greater support for the transparent panel (p. 2, left column, lines 67-69).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson 6,134,716 in view of Schleich US 1,939,188 further in view of Hays et al. US 2021/0298385 and Dakin US 2,296,338.
Regarding claim 8, Richardson in view of Schleich further in view of Hays discloses the claimed invention as discussed above.
Richardson in view of Schleich further in view of Hays is silent on a cap which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap being attached to the body.
However, Dakin teaches an analogous head encapsulation unit (fig. 1, entire device; p. 1, left column, lines 1-4) comprising a cap 10 which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap 10 being attached to the body 20 (fig. 1 and p. 1, right column, lines 41-49, cap 10; p. 2, right column, lines 40-46, hood 20 is worn atop the cap 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the head encapsulation unit of Richardson in view of Schleich further in view of Hays with a cap which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap being attached to the body, as taught by Dakin, to provide greater and more comfortable support for the hood on top of the head.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/855,309 in view of Hays et al. US 2021/0298385. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of the instant Application, claim 1 of the conflicting Application ‘309 claims the entirety of the claim (the seal against the user’s neck would stop contaminated air from entering the interior volume of the body), except: the one or more filters allowing air to be expended out of the head encapsulation unit; wherein the one or more filters being the only path for flowing gas into and out of the head encapsulation unit when a pressure within the head encapsulation unit is below a threshold pressure.
However, Hays teaches a respirator 100 (fig. 1A and [0007]) comprising an analogous one or more filters 120 attached to one or more cutouts 104 (fig. 1A and [0035]) allowing air to be expended out of the respirator 100 ([0036], gas normally expelled through filter 120); wherein the one or more filters 120 being the only path for flowing gas into and out of the respirator when a pressure within the respirator is below a threshold pressure ([0036], under normal circumstances, gas freely passes through filter 120, however, when the volume of gas exceeds that which can be passed through filter 120 (i.e., when the pressure exceeds a threshold pressure), pressure release valve 132 is used to release the excess gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one or more filters of the conflicting Application ‘309 to allow air to be expended out of the head encapsulation unit; wherein the one or more filters being the only path for flowing gas into and out of the head encapsulation unit when a pressure within the head encapsulation unit is below a threshold pressure, as taught by Hays, to simplify the manufacture and assembly of the mask.
Regarding claim 2 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
Claim 2 of the conflicting Application ‘309 further claims the entirety of the claim.
Regarding claim 3 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
Claim 3 of the conflicting Application ‘309 claims the entirety of the claim.
Regarding claim 4 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
Claim 4 of the conflicting Application ‘309 claims the entirety of the claim.
Regarding claim 6 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
Claim 6 of the conflicting Application ‘309 claims the entirety of the claim.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/855,309 in view of Hays et al. US 2021/0298385 further in view of Walz 1,004,507. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 5 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
Claim 5 of the conflicting Application ‘309 further claims the housing being resiliently biased to the expanded position.
The conflicting Application ‘309 in view of Hays is silent on wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing.
However, Walz teaches a resilient biased housing (fig. 1 and p. 1, lines 60-91, where spirally disposed arms 16 are of a spring nature, thus they would be resiliently biased to the expanded position and thus bias the housing/rear section of the covering 19 to an expanded position), wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing (p. 1, lines 28-35, wherein when folded and stored, the head of the user would not be disposable in the interior cavity of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of the conflicting Application ‘309 in view of Hays so that wherein at the collapsed position, the head of the user is not disposable in an interior cavity of the housing, and in the expanded position, the head of the user is disposable in the interior cavity of the housing, as taught by Walz, since the collapsed position of the housing would allow it to be stored away (p. 1, lines 28-35).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/855,309 in view of Hays et al. US 2021/0298385 further in view of Walz 1,004,507 and Dakin US 2,296,338. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 7 of the instant Application, the conflicting Application’ 309 in view of Hays further in view of Walz discloses the claimed invention as discussed above.
The conflicting Application’ 309 in view of Hays further in view of Walz is silent on the transparent front panel comprising a rigid frame circumscribing a face of a user and a transparent layer attached to the rigid frame, the rigid frame being maintained in a use position when the housing is traversed between the expanded and collapsed positions.
However Dakin teaches an analogous head encapsulation unit (fig. 1, entire device; p. 1, left column, lines 1-4) comprising a transparent front panel 30/31 comprising a rigid frame 31 circumscribing a face of a user and a transparent layer 30 attached to the rigid frame 31, the rigid frame 31 being maintained in a use position when the housing 20 is traversed between the expanded and collapsed positions (fig. 1 and p. 2, left column, lines 59-72, transparent vision member 30 forming a front panel that is attached to semi-rigid frame 31; due to the semi-rigidity of frame 31, it would be capable of being maintained in a use position if the hood 20 were collapsed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transparent front panel of the conflicting Application’ 309 in view of Hays further in view of Walz to comprise a rigid frame circumscribing a face of a user and a transparent layer attached to the rigid frame, the rigid frame being maintained in a use position when the housing is traversed between the expanded and collapsed positions, as taught by Dakin, because the frame provides greater support for the transparent panel (p. 2, left column, lines 67-69).
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of copending Application No. 16/855,309 in view of Hays et al. US 2021/0298385 further in view of Dakin US 2,296,338.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 8 of the instant Application, the conflicting Application’ 309 in view of Hays discloses the claimed invention as discussed above.
The conflicting Application’ 309 in view of Hays is silent on a cap which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap being attached to the body.
However, Dakin teaches an analogous head encapsulation unit (fig. 1, entire device; p. 1, left column, lines 1-4) comprising a cap 10 which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap 10 being attached to the body 20 (fig. 1 and p. 1, right column, lines 41-49, cap 10; p. 2, right column, lines 40-46, hood 20 is worn atop the cap 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the head encapsulation unit of the conflicting Application’ 309 in view of Hays with a cap which is worn by the user when using the head encapsulation unit for positioning the head encapsulation unit on the head of the user, the cap being attached to the body, as taught by Dakin, to provide greater and more comfortable support for the hood on top of the head.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. US 5,016,625.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786